Dewey, J.
1. We have had occasion to consider the question as to this form of alleging the time of the commission of the offence, and find that the mode adopted in this indictment is sanctioned by precedent as well as long practice. It has been the usual form in indictments against parties charged with being common sellers of spirituous liquors, beginning with the case of Commonwealth v. Pray, 13 Pick. 359. It seems to be the common form in which nuisances of this character are alleged as to the time of the alleged offence.
There seems to be less technical accuracy in this as a description of one continued offence, than to allege that the defendant kept and maintained the building for the alleged illegal purposes “ on the first day of March, and from thence hitherto to the day of finding this indictment; ” but it will be found to be well sanctioned in criminal indictments for nuisance. This count thus properly charging a nuisance from the first day of March to the day of finding the indictment, it was competent for the government to offer proof of any act during the entire period thus stated in the indictment.
2. The further question was as to the sufficiency of the evidence in the case to establish the guilt of the defendant. There was evidence proper to submit to the jury for their consideration ; and the judge was not required to instruct the jury that the evidence was not sufficient to warrant their finding that the defendant kept and maintained the building as alleged in the indictment. It was peculiarly a case for the jury, and not for the court, upon the question whether the defendant or some other person was the party who kept and maintained the building. Exceptions overruled.